7/A -IS
                                 ELECTRONIC RECORD




COA # 14-14-00387-CR                               OFFENSE: Intoxication Manslaughter


STYLE: Dylan Jezreel Garcia vThe State of Texas    COUNTY: Brazoria

COA DISPOSITION: Affirmed                          TRIAL COURT: 300th District Court

DATE: May 12. 2015    Publish: No                  TC CASE #:68303




                                IN THE COURT OF CRIMINAL APPEALS




STY LE: Dylan Jezreel Garcia vThe State of Texas

CCA#

     APPBllAMT**>
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition      CCA Disposition:
                                                   DATE:
                                                                         m^is
                                                   JUDGE:

DATE:      04//t/WIT                               SIGNED:                      PC:

JUDGE:       PJA     LMyU^r^.                      PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD